Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
 Non-Final Rejection 
 The Status of Claims:
Claims 43-58 are pending. 
Claims 43-58 are rejected. 

DETAILED ACTION
1. 	Claims 43-58 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application is a continuation of 17/227,568 04/12/2021 ,which is  a continuation of 16/773,654 01/27/2020 PAT 11007157, which is a continuation of 16/262,364 01/30/2019 PAT 10543181 and is a continuation of 16/277,865 02/15/2019 PAT 10588874 and said 16/262,364 01/30/2019  is a continuation of 15/590,708 (05/09/2017)(US 10213395,) which is a continuation of 14/760,039 (07/09/2015)(US 9687481) which is a 371 of PCT/US2014/012762 (01/23/2014), which claims benefit of 61/901,796 (11/08/2013) and claims benefit of 61/755,613(01/23/2013). 

    Drawings
3.         The drawings filed on 3/7/2022 are accepted by the examiner.

        IDS
4.        The IDS filed on 6/24/22 and 3/7//22 are accepted by the examiner None.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Enablement for the “  method of treating Sjogren-Larsson Syndrome, comprising: administering to a subject in need thereof a therapeutically effective amount of a compound of formula (I)” is not present in the specification.  
The specification does not elaborate how the following Sjogren-Larsson Syndrome can be treated; such information is crucial because the specification must reasonably convey to those skilled in the art that the applicants were in possession of the claimed invention as of the date of invention; furthermore, the specification must enable a person skilled in the art not only to make, but to use the claimed invention without undue experimentation. In this case, there must be a showing that allergic conjunctivitis can be treated. 
In evaluating the enablement in question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The Nature of the Invention

	The nature of the invention in claim 43 is as followed:

    PNG
    media_image1.png
    500
    822
    media_image1.png
    Greyscale

 
The State of the Prior Art

    PNG
    media_image2.png
    583
    1449
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    241
    1473
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    52
    719
    media_image4.png
    Greyscale
 
From Wikipedia, it teaches that Sjögren–Larsson syndrome is a rare autosomal recessive form of ichthyosis with neurological symptoms. It can be identified by a triad of medical disorders. The first is ichthyosis, which is a buildup of skin to form a scale-like covering that causes dry skin and other problems. The second identifier is paraplegia which is characterized by leg spasms. The final identifier is intellectual delay.
SLS is caused by a mutation in the fatty aldehyde dehydrogenase gene found on chromosome 17. In order for a child to receive SLS both parents must be carriers of the SLS gene. If they are carriers their child has a 1⁄4 chance of getting the disease. In 1957 Sjögren and Larsson proposed that the Swedes with the disease all descended from a common ancestor 600 years ago. Today only 30–40 persons in Sweden have this disease. It is associated with a deficiency of the enzyme fatty aldehyde dehydrogenase (ALDH3A2) which is encoded on the short arm of chromosome 17 (17p11.2). At least 11 distinct mutations have been identified. Without a functioning fatty aldehyde dehydrogenase enzyme, the body is unable to break down medium- and long-chain fatty aldehydes which then build up in the membranes of the skin and brain. This condition is inherited in an autosomal recessive pattern. 
There is no really effective treatment for SLS. The skin can respond to the usual topical lotions and keratolytic agents, hut the neurologic symptoms have no specific therapy. Walking ability can often benefit from surgical procedures that improve the spasticity. The itchiness of some patients may respond to a drug called zileuton (Zyflo), but this drug is not approved by the FDA for use in children.Therefore, unlike the specification which describes that Sjögren–Larsson syndrome was caused by the implication of aldehyde toxicity in the pathogenesis, there are some other causes by which scleritis can be occurred.

The Presence or Absence of Working Examples
c) There is no working example of the method of treating Sjögren–Larsson syndrome  comprising: administering to a subject in need thereof a therapeutically effective amount of a compound of formula (I). The specification just mentioned the use of the compound of formula (I) in other ocular conditions associated with high aldehyde levels as a result of inflammation ,e.g., Sjögren–Larsson.
 In the examples, compound 9 prevented aldehyde-mediated cell death in neurons; compound 9 treatment resulted in the reduction of pro-inflammatory cytokines; the efficacy of compound 9 in treating contact and allergic dermatitis was measured(see pages 66-67). However, there are no actual working examples for treating Sjögren–Larsson syndrome  in the specification.  Also, the various compounds disclosed in the specification have no pharmacological data regarding the treatment.  Thus, the specification fails to provide sufficient working examples as to how Sjögren–Larsson syndrome  can be treated successfully by the compound of formula (I).
The breadth of the claims

	The breadth of the claims is that the claimed compounds can treat Sjögren–Larsson syndrome without regards as to the clinical the side effects of the compounds on treating the claimed disease.
The quantity of experimentation needed

	         The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine whether or not the claimed compounds would provide a beneficial treatment of Sjögren–Larsson syndrome.
The level of the skill in the art

	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity for treating Sjögren–Larsson syndrome.  
	Thus, the specification fails to provide sufficient support of the claimed compounds for the treatment of Sjögren–Larsson syndrome .  As a result, it necessitates one of the skilled artisans in the art to perform an exhaustive search for selecting the claimed compounds suitable for the claimed Sjögren–Larsson syndrome in order to practice the claimed invention.
Genentech Inc. v. Novo Nordisk A/S    (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test whether or not all the claimed compounds can be used to treat Sjögren–Larsson syndrome, which is encompassed in the instant claims, with no assurance of success.

Conclusion 
Claims 43-58 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        10/28/2022